Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/575909 RCE filed 02/22/2022.     
Claims 1-20 have been examined and fully considered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103(a) as being obvious over SCHERER in “A rapid and quantitative LC-MS/MS method to profile sphingolipids) (as cited on IDS dated 01/03/2020) in view of McKENNA in US 20120328594.
With respect to Claim 1, 6, 8,13, 15, & 20, SCHERER et al. teach of a method of screening/ determining a rapid and quantitative LC-MS/MS method to profile sphingolipids(title). SCHERER et al. more specifically teach of a novel LC-MS/MS method for the rapid, simultaneous quantification of sphingolipid metabolites, including 
McKENNA et al. teach of lipid metabolite biomarkers, methods of using the biomarkers to determine the risk that an individual will develop diabetes(medical condition), and methods of screening a population to identify persons at risk(abstract). McKENNA et al. further teach of preparing the lipid samples by spiking the samples with internal standards and then putting the sample/internal standard combinations into a chromatography column, and then a tandem mass spectrometer detector. McKENNA et al. further teach of using software to integrate all analytes and internal standard peaks and then the samples are quantified based on the area ratios(analyte to internal standard) in comparison with calibration curves(paragraph 0324). It would have been obvious to one of ordinary skill in the art to determine sample concentrations as is done in McKENNA and SCHERER due to the need for better risk assessment strategies using such predictive mathematical algorithms and computed indices has increasingly been incorporated into guidelines for diagnostic testing and treatment, and encompass indices obtained from and validated with, inter alia, multi-stage, stratified samples from a representative population. (McKENNA, paragraph 0010-0013).
	With respect to Claims 2-4,9-10-11, 16-17, 18, SCHERER et al. teach of using MRM to monitor mass transitions and positive/negative ion mode(Table 1, Page 2005, column 2, Figure 2,Page 200, column2, second paragraph, page 2007, first paragraph).
	With respect to Claim 5, 12, 19, SCHERER et al. teach of analyzing ceramides and sphingomyelins(Page 2006, column 1, paragraph 2).

2. Claims 7 & 14 are rejected under 35 U.S.C. 103(a) as being obvious over SCHERER in “A rapid and quantitative LC-MS/MS method to profile sphingolipids) (as cited on IDS dated 01/03/2020) in view of McKENNA in US 20120328594 and further in view of LAAKSONEN in US 20160025751.
With respect to Claim 7 & 14, SCHERER et al. teach of a method of screening/ determining a rapid and quantitative LC-MS/MS method to profile sphingolipids(title). SCHERER et al. more specifically teach of a novel LC-MS/MS method for the rapid, simultaneous quantification of sphingolipid metabolites, including sphingosine, sphinganine, phyto-sphingosine, di- and trimethyl-sphingosine, sphingosylphosphorylcholine, hexosylceramide, lactosylceramide, ceramide-1-phosphate, and dihydroceramide-1-phosphate. SCHERER et al. further teach of selecting appropriate internal standards (ISs) for the class of sphingolipids, and were adding them to the sample prior to lipid extraction(combining samples with IS’s to form a sample matrix), and further of using hydrophilic interaction liquid chromatography(introducing sample matrix into chromatography system) and of achieving good peak shapes, a short analysis time of 4.5 min, and, most importantly, coelution of analytes and their respective ISs. To avoid an overestimation of species concentrations, peak areas were corrected regarding isotopic overlap where necessary. Quantification was achieved by standard addition of naturally occurring sphingolipid species to the sample matrix. The method showed excellent precision, accuracy, detection limits, and robustness. As an example, sphingolipid species were quantified in 
McKENNA et al. teach of lipid metabolite biomarkers, methods of using the biomarkers to determine the risk that an individual will develop diabetes(medical condition), and methods of screening a population to identify persons at risk(abstract). McKENNA et al. further teach of preparing the lipid samples by spiking the samples with internal standards and then putting the sample/internal standard combinations into a chromatography column, and then a tandem mass spectrometer detector. McKENNA et al. further teach of using software to integrate all analytes and internal standard peaks and then the samples are quantified based on the area ratios(analyte to internal standard) in comparison with calibration curves(paragraph 0324). It would have been obvious to one of ordinary skill in the art to determine sample concentrations as is done in McKENNA and SCHERER due to the need for better risk assessment strategies using such predictive mathematical algorithms and computed indices has increasingly 
LAAKSONEN et al. is used to remedy this and more specifically teach of method, and use thereof, of predicting severe CVD complications(medical condition) such as AMI or CVD death by detecting the lipid concentrations or lipid ratios of a biological sample and comparing it to a control and identifying specific lipid markers that are more specific and sensitive in predicting these CVD complications than currently utilized clinical markers. LAAKSONEN et al. also teach of antibodies towards said lipids, and the use thereof for predicting, diagnosing, preventing and/or treating CVD complications. The invention additionally relates to kits comprising lipids and/or an antibody thereto, for use in the prediction and/or diagnosis of CVD complications (abstract).
More specific to what is claimed, LAAKSONEN et al. teach of a) providing a biological sample from a CAD subject; b) determining a lipid concentration, lipid-lipid ratio, or lipid-clinical concentration ratio or (a) corresponding profile(s) from said sample; and c) comparing said determined lipid concentration, lipid-lipid ratio, or lipid-clinical concentration ratio or said corresponding profile(s) to the corresponding lipid concentration, lipid-lipid ratio, or lipid-clinical concentration ratio or the corresponding profile(s) in a control(paragraph 0017). Further, LAAKSONEN et al. teach of using HPLC and MS for detection and separation(paragraph 0020,  and 0119, 0120 among others), of quantifying the lipids based on the calibration line/curve and the internal 
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
The prior 112 rejections were overcome with the instant amendments.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
All claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797